CATES, Judge.
Steidl appeals from his conviction of grand larceny for the felonious taking, etc., from “a storehouse” of money which consisted of coins from a machine in. a coin-operated laundry owned by one Clayton Johnson.
I
The instant indictment rests upon Code 1940, T. 14, § 331 (which, in pertinent part, has consolidated Sections 3170, 3171 and 3172 of the Code of 1852), the provisions of which § 331 here relevant read:
“Any person who steals * * * any personal property of the value of five dollars or more * * * from or in any storehouse * * * shall be guilty of grand larceny, and, on conviction, shall be imprisoned in the penitentiary for not less than- one nor more than ten years.” 1
*154Since the indictment of instant concern describes the laundry as only a “storehouse,” proof of its use as such was requisite. We consider it fair to infer that the coins, as well as the clothes of the patrons of the emporium, were “stored” there.
II
The State’s case (the defendant offered no witness) consisted principally of the testimony of an accomplice, one Johnny Aubrey Stewart, who was indicted for the same offense. Stewart testified that on the night of October 21, 1968, he and the defendant, along with Phillip Dickerson, went to the coin-operated laundi'y which remained open twenty-four hours a day and that the three of them broke into a drink box and then tore one of the “machine changers” off a washing machine, thereby getting three bottles of Coca Cola and $7.50 worth of change.
Stewart’s testimony as an accomplice was corroborated by a bank teller who testified that Stewart drove up to a drive-in teller’s window at the City National Bank in Dothan with a certain amount of money in coins in a paper wrapper to be changed for paper currency. Also, a search of Steidl’s home, yielded corroborating articles.
Error is claimed in that, over objection, direct examination of Stewart brought out that the trio also went to Graceville, Florida the same night and broke and entered a beer joint there — Steidl and Dickerson returned to the car with sacks of potato chips, pork skins, some handkerchiefs and money. The State offered this evidence under the claim that it was for the strictly limited purpose of identity, citing Whitehead v. State, 16 Ala.App. 427, 78 So. 467 and Gilmer v. State, 31 Ala.App. 347, 17 So.2d 456.
The transcript of evidence shows a variant version of the time and manner in which the trial judge’s ruliing was elicited:
“Q What, if anything, did yoxx and this defendant do on the night of October 21, 1968?
“A Well, we rode around Dothan pretty late and went to Graceville, Florida. Then, out — some beer joint and I put him off and come back later and they got back in the car.
“Q Who is, ‘They’ now?
“A Him and Phillip Dickerson.
“Q That’s this defendant and Phillip Dickerson ?
“A Yes, sir.
“Q What, if anything, did they have when they got back?
“A Potato chips — and skins, handkerchiefs, and some money.
“Q Was the beer joint closed?
“A Yes, sir.
“MR. FARMER: Now, if the Court please, we move to exclude that evidence along the line of something that took place in the State of Florida.
“THE COURT: Yes, I—
“MR. BAXLEY: Your Honor, we are offering—
“THE COURT: I sustain that—
“MR. BAXLEY: We are offering this for a strictly limited purpose, and we offer it solely for the purpose to prove at a subsequent time the identity of this defendant by connecting certain things up and to prove a chain of circumstances. And that’s the only reason that we offer this other testimony. We offer it on the authority of Whitley vs. The State [37 Ala.App. 107, 64 So.2d 135], and the authority of Gilmer vs. The State and the very recent decision of Leo Crumley vs. The State [44 Ala.App. 692, 220 So.2d 862], and we limit it for that purpose and that purpose alone.
“MR. FARMER: And we renew our motion.
“THE COURT: And you limit it for the purpose of showing a chain of circumstances ?
*155“MR. BASLEY: A chain of circumstances and the identity of this defendant. That is the only purpose for which we offer it.
“THE COURT: And the identity of the defendant?
“MR. BAXLEY: Yes, sir.
“THE COURT: And that is the purpose for which you offer it?
“MR. BAXLEY: Yes, sir.
“THE COURT: I will overrule your objection.”
We think (a) the ground “of something that took place in the State of Florida” raised no legal point of objection; and (b) the motion to exclude (made after question and answer were in) was too late. See Ala.Dig., Trial ‘§^’76 and Crim. Law ®=>696(5). We forego discussion of any question under Mason v. State, 259 Ala. 438, 66 So.2d 557, 42 A.L.R.2d 847.
We have carefully considered this entire record under Code 1940, T. 15, § 389. The judgment below is
Affirmed.

. “Storehouse” in various dictionaries seems confined to “a building which goods are stored” (Oxford, Vol. X, p. 1036), “ — for storing goods, esp. provisions” (Webster’s New Int. 2 Ed., p. 2486), “• — for storing goods (as provisions)” (Webster’s New Int. 3 Ed., p. 2252), “ — -in which things are stored” (Random House unabr., p. 1402). Cases bearing on this problem of definition are Jefferson v. State, 100 Ala. 59, 14 So. 627; Gaskin v. State, 42 Ala.App. 290, 161 So.2d 503. See also Hagan v. State, 52 Ala. 373; Green v. State, 68 Ala. 539; Henry v. State, 39 Ala. 679; Moore v. State, 40 Ala. 49; Case v. State, 26 Ala. 17. Compare Stuckey v. State, 28 Ala.App. 83, 180 So. 116 and Commander v. State, 28 Ala.App. 42, 178 So. 241.